DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 - 16 are objected to because of the following informalities:  In line 11 of claim 1 and line 13 of claim 9, it is recited, “wherein increasing or decreasing the compression ration includes…”  In lines 16 – 17 of claim 1 and lines 18 – 19 of claim 9, it is recited, “increasing or decreasing the compression ratio based on a target DDR of the storage array as a whole, the target DDR of the storage group…”  It is clear that these were meant to be “compression ratio” and “DRR” as used previously.  Dependent claims inherit and do not correct this problem.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 currently starts with, “A method comprising:  at least one of increasing or decreasing a compression ratio corresponding to input/output (I/O) operation on the storage group the storage array a storage group…”.  First, “the storage group” is used without previously introducing “a storage group” and therefore lacks proper antecedent basis.  Secondly, “of the storage array a storage group” cannot be made sense of within this claim and therefore makes this limitation indefinite.  The dependent claims inherit and do no correct these problems.  
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 now includes, among the previous limitations, “wherein increasing or decreasing the compression ratio [presumed correction] includes: determining a compression bandwidth utilization of the storage group’s compression thread, measuring the storage group’s performance based on its range of I/O operations per second (IOPS), and increasing or decreasing the compression ratio based on a target DRR [presumed correction] of the storage array as a whole, the target DRR of the storage group, and a service level agreement (SLA)”.  Examiner agrees with the arguments presented in the response filed 10/13/2021 that the prior art of record do not teach or suggest all of the limitations as presented in the amended claims.  Matsushita et al. US Patent Application Publication No. 2016/0350021 describes obtaining a reduction ratio of data in a partial area for which the reduction ratio is to be obtained, and records the obtained data reduction ratio as the compression ratio of the entire data area but does not teach or suggest all of the limitations currently presented in the independent claims.  Yagawa US Patent Application Publication No. 2007/0226444 describes that a user may specify particular expected data reduction ratios such as “Gold”, “Silver” and “Bronze” as part of a SLA; the system may define the threshold or Kawase et al. US Patent Application Publication No. 2020/0393968 describes checking if a compression ratio of a data record is less than a threshold and if so re-compress using a high compression ratio but does not teach or suggest all of the limitations currently presented in the independent claims.  Condict et al. US Patent Application Publication No. 2013/0275396 describes that testing results stored in a lookup table may include compression process, input parameters used, compression ratio achieved, the data compression and decompression rates, the file type tested on, the memory required to achieve the compression ratio, and metrics related to the CPU clock speed during compression and decompression, which can be described as the load placed upon the CPU but does not teach or suggest all of the limitations currently presented in the independent claims.  Isobe US Patent Application Publication No. 2011/0225131 describes that a compression mode for a first file is configured to be changed based on a measured throughput value of said first file, the compression ratio of said first file but does not teach or suggest all of the limitations currently presented in the independent claims.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
November 12, 2021

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136